11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Donald Davis,                                * From the 259th District
                                               Court of Jones County,
                                               Trial Court No. 022544.

Vs. No. 11-11-00250-CV                       * August 22, 2013

Texas Department of Criminal                 * Per Curiam Memorandum Opinion
Justice et al.,                               (Panel consists of: Wright, C.J.,
                                              McCall, J., and Willson, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of jurisdiction. Therefore, in accordance with this
court’s opinion, the appeal is dismissed.